DETAILED ACTION
This is in response to RCE dated 8/3/21.  Claims 1, 4, 7-8, and 10 have been examined.  Claims 2-3, 5-6 and 9 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Gupta (US 2016/0269486) hereafter Gupta486 in view of Gupta (US 9,717,110) hereafter Gupta110.

Regarding Claim 1 (Currently Amended),
An information processing apparatus comprising: 

an uplink controller that controls an IoT device to perform multihop routing via at least two relays … [Gupta486: first controller == processor in IoE device; two relays == other IoE devices or UEs; Figs. 1-2; 0035; although capable of establishing a downlink with a base station 104, in some instances one or more of the IoE devices 102 may not have sufficient power to be able to establish an uplink to a base station 104; the IoE device 102 may utilize communications with other IoE devices 102 and/or UEs 106 to facilitate indirect communication with a base station; 0028; IoE devices with a good route to a base station/gateway (e.g., IoE devices with low pathloss to the base station) can broadcast information in these discovery frames that allow other IoE devices to discover them and select them as a relay, if appropriate; 0038; existing IoE device 102 looking for a relay, can utilize one or more discovery frames to learn about the base station 104 and/or other potential wireless communication devices (e.g., other IoE devices, UEs, access points, gateways, base stations, etc.) for relaying to the base station 104; 0057; IoE device 102a may be looking for a suitable relay to facilitate communications with base station 104; accordingly, the IoE device 102a may initially identify the other IoE devices 102 within its range]; and 
Note:
Identifying and utilizing multiple other IOE devices for relays reads on multihop routing via at least two relays.

a downlink controller that selects at least one relay … based on remaining battery levels and QoSs and controls the base station to use, on a down-link from the base station to the IoT device, the selected relay except for relays with low remaining battery levels and relays with poor QOSs, in order to transfer data to the IoT devices [Gupta486: 0066; QoS == pathloss or latency requirement; low remaining battery levels == energy consumption or battery life; the wireless communication device may select a device that meets range/proximity, data latency, energy, and/or other parameters; for example, the wireless communication device may identify the other wireless communication devices (i) within a certain range based on a pathloss between the wireless communication devices, (ii) satisfying a data latency requirement based on an awake schedule of the other wireless communication device; and/or (iii) satisfying and/or optimizing an energy parameter selected from the group of energy parameters consisting of an energy consumption or a battery life of the other wireless communication device; 0038; a wireless communication device includes IoE devices, UEs, access points, gateways, base stations, etc.; 0059-60; the IoE device 102a can determine which IoE device minimizes the energy load (or maximizes the battery life meets threshold battery power, power consumption, pathloss, and/or other values indicative that the IoE device 102 is suitable to serve as a relay to other IoE devices; 0035; one or more of the IoE devices 102a-102e can receive data, from one or both of the base stations 104a and 104b, via a downlink; 0028; IoE devices with a good route to a base station/gateway (e.g., IoE devices with low pathloss to the base station) can broadcast information in these discovery frames that allow other IoE devices to discover them and select them as a relay, if appropriate].
Note: 
Controller is inherent in a base station.

However, Gupta486 does not teach that an uplink controller that controls … multihop routing via at least two relays on an upload of data from the IoT device to a base station … and a downlink controller that selects at least one relay from among said at least two relays based on remaining battery levels and QoSs and controls … the selected relay ….



Gupta110 teaches:
an uplink controller that controls an IoT device to perform multihop routing via at least two relays on an upload of data from the IoT device to a base station [Gupta110: Fig. 5B; Col. 16 / lines 28-42; leaf IOE devices 120 may each broadcast discovery chirps 565, such as discovery chirp 510 discussed with respect to FIG. 5A, within a discovery period, to relay IOE devices 130 within range 150; each of the relay IOE devices 130 may aggregate the information from received discovery chirps 510 into a respective list of leaf IOE devices 120 that they could potentially serve; each relay IOE device 130 may then send that information as a potential leaf list signal 570 (e.g., each sending a respective leaf list signal 570) to the respective base stations 110 that the relay IOE devices 130 are in communication with];

Gupta110 teaches:
a downlink controller that selects at least one relay from among said at least two relays based on remaining battery levels and/or QoSs and controls the base station to use, on a down-link from the base station to the IoT device, the selected relay except for relays with low remaining battery levels and relays with poor QOSs, in order to transfer data to the IoT devices [Gupta110: Fig. 5B; Col. 10 / lines 27-41-46; the relay selection a potential leaf lists received from relay IOE devices 130 (e.g., as those relay IOE devices 130 receive relay requests from leaf IOE devices 120 that result in the list) that the base station 110 serves to choose which relay IOE devices 130 to associate with each leaf IOE device 120; the relay selection module 208 may consider various parameters such as the total energy consumption from the leaf IOE device 120 to the base station 110, the number of relay IOE devices 130 used to reach base station 110 from leaf IOE device 120, whether the awake cycles of the leaf IOE devices 120 and relay IOE devices 130 overlap, or the like; these parameters may be included by the relay IOE device 130 in the potential leaf list, or they may be inferred; based on this consideration, the relay selection model 208 may choose a relay IOE device 130 to associate with a leaf IOE device 120; Col. 16 / lines 28-42; leaf IOE devices 120 may each broadcast discovery chirps 565, such as discovery chirp 510 discussed with respect to FIG. 5A, within a discovery period, to relay IOE devices 130 within range 150; each of the relay IOE devices 130 may aggregate the information from received discovery chirps 510 into a respective list of leaf IOE devices 120 that they could potentially serve; each relay IOE device 130 may then send that information as a potential leaf list signal 570 (e.g., each sending a respective leaf list signal 570) to the respective base stations 110 that the relay IOE devices 130 are in communication with; the receiving base station 110 may use the information contained within the discovery chirps 565 to choose which relay IOE device 130 to associate with each leaf IOE device 120, as described above with reference to the relay selection module 208 of FIG. 2; Col. 15 / lines 55-60; the leaf IOE device 120 may expect a keep alive 
Note:
A base station selects a relay from candidates within range of a leaf IOE device.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Gupta486 and Gupta110 in order to address challenges of mobility management downlink paging for IOE devices that employ sleep cycles to save power [Gupta110: Col. 1 / lines 54-56].

Regarding Claim 4 (Previously Presented),
further comprising a detector that detects a remaining battery level of the relay [Gupta486: remaining battery level == energy consumption; 0066; the wireless communication device may select a device that meets range/proximity, data latency, energy, and/or other parameters; for example, the wireless communication device may identify the other wireless communication devices (i) within a certain range based on a pathloss between the wireless communication devices, (ii) satisfying a data latency requirement based on an awake schedule of the other wireless communication device; and/or (iii) satisfying and/or optimizing an energy parameter selected from the group of energy parameters consisting of an energy consumption or a battery life of the meets threshold battery power, power consumption, pathloss, and/or other values indicative that the IoE device 102 is suitable to serve as a relay to other IoE devices].

Regarding Claim 7 (Previously Presented),
further comprising a detector that detects a QOS of the relay [Gupta486: 0066; QoS == pathloss or latency requirement; the wireless communication device may select a device that meets range/proximity, data latency, energy, and/or other parameters; for example, the wireless communication device may identify the other wireless communication devices (i) within a certain range based on a pathloss between the wireless communication devices, (ii) satisfying a data latency requirement based on an awake schedule of the other wireless communication device; and/or (iii) satisfying and/or optimizing an energy parameter selected from the group of energy parameters consisting of an energy consumption or a battery life of the other wireless communication device; 0051; in some instances an IoE device 102 only broadcasts a discovery message if it meets threshold battery power, power consumption, pathloss, and/or other values indicative that the IoE device 102 is suitable to serve as a relay to other IoE devices]. 

Regarding Claim 8 (Currently Amended), which recites the same claim limitations as in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 10 (Currently Amended), which recites the same claim limitations as in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Response to Arguments
Applicant's arguments filed 7/8/21 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 8, and 10 on pages 4-5 of the Remarks section that Gupta486 does not teach that a downlink controller selects at least one relay from among said at least two relays based on remaining battery levels and QoS ... the selected relay except for relays with low remaining battery levels and relays with poor QoS.  Gupta110 does not cure this deficiency.
Examiner's Response:
Applicant acknowledges that Gupta486 teaches that the IoE device 102a can determine which IoE device minimizes the energy load (or maximizes the battery life expectancy) based on the information (e.g. current rage of energy consumption, remaining battery, energy required to transmit a packet of certain length, etc.) included in the discovery messages broadcast by the IoE devices.  See Remarks, p. 4 citing [Gupta486: 0059-0060].  In Gupta486, a wireless communication device includes IoE devices, UEs, access points, gateways, base stations, etc. [Gupta486: 0038].  This means that this teaching of Gupta486 in para. 59-60 is applicable to any such wireless communication 
Under step 1004 of Fig. 10, Gupta486 describes that the wireless communication device selects a relay device from among the one or more other wireless communication devices based on the received discovery messages. For example, the wireless communication device may select a device that meets range/proximity, data latency, energy, and/or other parameters [Gupta486: 0066].  Particularly, Gupta486 teaches that a wireless communication device may identify other wireless communication devices within a certain range based on a pathloss (i.e. QoS) between wireless devices, satisfying a data latency requirement ... and satisfying an energy parameter, such as, energy consumption or a battery life of the other wireless communication device [Gupta486: 0066].
Now having taught how a downlink controller (in a wireless communication device that includes IoE devices, UEs, access points, gateways, base stations, etc.) selects a relay based on battery level and QoS from among the one or more other wireless communication devices.  However, Gupta486 does not explicitly teach that controller's selection is from "among said at least two relays". Gupta110 is brought in combination with Gupta486 to teach this element (i.e. selection from among said at least two relays).  Gupta110 teaches that the relay module of base station may be used to process information contained in a potential leaf lists received from relay IOE devices (i.e. at least two relays) that the base station serves to choose which relay IOE devices to associate with each leaf IOE device [Gupta110: Col. 10 / lines 27-46; Fig. 5B].  It 
In conclusion, Gupta486-Gupta110 combination teaches the limitation at issue above, which recites that a downlink controller selects at least one relay from among said at least two relays based on remaining battery levels and QoS ... the selected relay except for relays with low remaining battery levels and relays with poor QoS. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speight (US 2014/0204835) teaches that the DeNB compares all received power control information fields for the relayed preamble MAC messages, and at a step A4 selects the MTC-RN with the best signal level to be the server for the MTC-UE in question.  See Speight [para. 0124; 0126; Fig. 11].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468